RICHARDS, J.
S. H. Longenbach, as executor of the will of Magdalena Weber, brought an action against F. L. Weber in the_ Sandusky Common Pleas to recover rent. Trial resulted in favor of the executor for $419.64.
The answer of Weber set forth that he had settled with decedent during her lifetime and had been discharged from liability. Evidence was introduced at trial, that Mrs. Weber, the lessor, had stated in the presence of a witness that she had settled the claim with Frank, the tenant, and that he did not owe her anything, such conversation having taken place after the rent was due. The trial judge withdrew this testimony from consideration of the jury. Error was prosecuted and the Court of Appeals held:
1. In withdrawing this testimony, the court erred for statement was an admission against interest and its weight was for the jury.
2. The defendant, Weber, was not permitted to testify to the conversation for the reason that the plaintiff was the executor of the deceased person, and it was therefore all the more important that the court should not exclude from the jury, testimony of competent witnesses to admissions against interest.
3. This being prejudicial error, the judgment is reversed and cause remanded.
(Williams and Lloyd, JJ., concur).